GALBREATH, Judge,
dissenting.
With all due respect to the position of the majority to the effect that the search in this case falls under the exception to the Fourth Amendment requirement of a warrant discussed in Chambers v. Maroney, supra, I believe such a holding would unduly extend a rather questionable procedure. Chambers stood mainly for the proposition that if the right to search incident to a lawful arrest existed at the time the occupants of an automobile are taken into custody, those occupants have nothing to constitutionally complain about if the warrantless search does not take place contemporaneous with the arrest but is delayed until after the car is impounded and removed from the scene of the arrest. The right to search without a warrant should not, it seems to me, extend further than the necessity attending the arrest itself. An arrest for murder should, if necessary to an investigation of the crime, be accompanied by a search for the murder weapon. An arrest for robbery would ordinarily, as in Chambers, justify a search for the fruits of that crime.
In this case the arrest was for carrying a pistol with the intent to go armed. Any search to secure evidence of the commission of this offense was completely unnecessary since the inadvertent finding of the pistols preceded the arrest. I am of the old school that believes when there is ample opportunity to seek a search warrant, it should be sought. The mere suspicion (proved groundless, by the way) that the defendants had just committed a theft at the motel did not rise to the level of the positive information the officers in Chambers had that a robbery had been committed by described suspects in a rather unique appearing “light blue compact station wagon.”
The intrusive effect of the Chambers rule has, in my opinion, seriously infringed upon the right of privacy our automotive populace formerly took for granted. I do not favor extending that rule.
I, therefore, must respectfully dissent.